COURT OF APPEAL, FIRST CIRCUIT
                                                   STATE OF LOUISIANA




RE:   Docket Number 2021 -CA -1228



Volkona Co/ Union Bank d/ b/ a US Assets, LLC

                      Versus - -
                                                                   19th Judicial District Court
Doug Welborn, in his capacity as the Clerk of Court for the       Case #:   690448
Parish of East Baton Rouge, et al                                  East Baton Rouge Parish




On Application for ehearing filed on 07( 27/ 2022 By Volkona Co/Union Bank d/ b/a US Assets, LLC




                                                                                MAMMMINM




                                                                                Guy Holdridge




                                                                                Wayne l0ay Chutz




            1 Y




          11-+
Date $       EP 0 7 2022
                                               1
                         i          f   •           e